DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interlinkage flux command calculator”, “an interlinkage flux model response calculator”, “a two-axis voltage command calculator”, and “an AC command calculator” in claims 1 and 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation "the time differential values" and “the time differential value” in line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it these claims still depend on claim 10 since claim 10 does not have “time differential”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. US Pub. No. 2015/0295530 A1.

Regarding claim 1, PARK discloses
A controller (See Fig. 1, item 10) for AC rotary electric machine (Item 150) that controls an AC rotary electric machine which is provided with armature windings of n phases (n is a natural number greater than or equal to two. Fig. 1 shows a three-phase system which inherently has three-phase windings to produce three-phase voltages) via an inverter (Item 140) (See para 0019), the controller for AC rotary electric machine comprising at least one processor (Item 110) configured to implement: 
a rotation detector that detects or estimates an electrical angle and an electrical angle speed of a rotor of the AC rotary electric machine (See para 0019 and 0025); 
an interlinkage flux command calculator (Item 162) that calculates interlinkage flux command values of a first-axis (d-axis) and a second-axis (q-axis) on a two-axis rotating coordinate system consisting of the first-axis and the second-axis which rotates synchronizing with rotation of the electrical angle of the rotor; (See para 0028, and 0045-0048) 
an interlinkage flux model response calculator (Equations 8 and 9) that calculates interlinkage flux model response values of the first-axis (λrds) and the second-axis (λrqs) by performing a response delay processing (Via integrator “S”. Fig. 1 shows delay is introduced to IλImax_ff) of a model response (KP + Ki) to the interlinkage flux command values of the first-axis and the second-axis; (See para 0049) 
a two-axis voltage command calculator (Item 120) that calculates voltage command values (vdsr and vqsr) of the first-axis and the second-axis which make interlinkage fluxes of the first-axis and the second-axis change to the interlinkage flux model response values of the first-axis and the second-axis in a feedforward manner, based on the interlinkage flux model response values of the first-axis and the second-axis, and the electrical angle speed (See para 0034 and 0035); 
an AC voltage command calculator (Item 130) that calculates AC voltage command values of n phases which are voltage command values (Output from item 130 goes to the inverter 140) applied to the armature windings of n phases, based on the voltage command values of the first-axis and the second-axis, and the electrical angle (See para 0036); and a switching controller (PWM inside item 130) that controls on/off plural switching devices provided in the inverter, based on the AC voltage command values of n phases. (See para 0036)

Regarding claim 9, PARK discloses, wherein the interlinkage flux model response calculator uses a filter processing as the response delay processing of the model response. (Fig. 1 shows the delay is introduced via a filter having an integrator “S”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  JP4161064 B22 (Supplied by IDS).
Regarding claim 10, KANEHARA YOSHIHIKO discloses 
A controller (Items 20, 21, 2, and 3a) for AC rotary electric machine (See Fig. 1, item 7) that controls an AC rotary electric machine which is provided with armature windings of n phases (n is a natural number greater than or equal to two) via an inverter (Item 3a) (See para 0023 and 0030), the controller for AC rotary electric machine comprising at least one processor (Items 20, 21, and 2) configured to implement: a rotation detector (Item 8) that detects or estimates an electrical angle and an electrical angle speed of a rotor of the AC rotary electric machine (See para 0014); 
a current command calculator that calculates current command values (ids* and iqs*) of a first-axis (d-axis) and a second-axis (q-axis) on a two-axis rotating coordinate system consisting of the first-axis and the second-axis which rotate synchronizing with rotation of the electrical angle of the rotor; (See para 0028 and 0029) 
a current model response calculator (Item 20) that calculates current model response values of the first-axis and the second-axis by performing a response delay processing of a model response to the current command values of the first-axis and the second-axis; (See para 0028 and 0029) 
a two-axis voltage command calculator (Item 21) that calculates interlinkage fluxes (via items 34 and 36) corresponding to model response of the first-axis and the second-axis based on the current model response values of the first-axis and the second-axis, and calculates voltage command values (vds* and Vqs*) of the first-axis and the second-axis on the two-axis rotating coordinate system which make currents of the first-axis and the second-axis change to the current model response values of the first-axis and the second-axis in a feedforward manner, based on the current model response values of the first-axis and the second-axis, the interlinkage fluxes corresponding to model response of the first-axis and the second-axis, and the electrical angle speed (See para 0029 and 0048 and 0049); and 
an AC voltage command calculator (Item 2) that calculates AC voltage command values (vus*, vvs*, and vws*) of n phases which are voltage command values applied to the armature windings of n phases, based on the voltage command values of the first-axis and the second-axis, and the electrical angle (See para 0006 and 0026); and a switching controller (Item 3a) that controls on/off plural switching devices provided in the inverter, based on the AC voltage command values of n phases. (See para 0006 and 0026).
KANEHARA YOSHIHIKO does not mention “a current command calculator”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a current command calculator to generate command values because KANEHARA YOSHIHIKO already generates the command value. POSITA would appreciate the fact that the current command calculator is required to produce the command values.

Regarding claim 16, KANEHARA YOSHIHIKO discloses, wherein the current model response calculator uses a filter processing as the response delay processing of the model response (See para 0028 and 0029).

Allowable Subject Matter
Claims 2-8 and 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2, 3, 4, 5, 8, and 11-16 discloses about implementing the two-axis voltage command calculator.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheong et al. US Pub. No. 2003/0015987 A1 discloses a flux control unit to generate the d-axis voltage as shown in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846